On Application for Rehearing.
DAWKINS, J.
These cases are clearly distinguishable from that of Myles Salt Co. v. Board of Commissioners, etc., 239 U. S. 478-485, 36 Sup. Ct. 204, 60 L. Ed. 392, L. R. A. 1918E, 190. That case found its way to the Supreme Court of the United States upon an exception of no cause of action filed and sustained by the district and Supreme Courts of Louisiana. The allegations of the petition, taken as true for the purposes of the exception, were that the tax levied was for the sole purpose of raising revenue to drain certain lands, not including the plaintiff’s (which was 175 feet above sea level as against 15 feet for the surrounding lands), and that the only effect would be to benefit and improve the private property of the other parties, without any resultant benefit to plaintiff. Under those circumstances, there can be no doubt but that the primary purpose of the drainage was to benefit and render subject to cultivation or other use, specific property, and without necessarily carrying any benefit to the public at large; while public roads are a public improvement, like public schools, a courthouse, etc., the title to which is vested in the public, and whose building and maintenance benefit the whole public, owners of property, as well *781as those who own none, also the people of the whole community or state, in forming part of a general system of good roads. The plaintiffs in the cases at bar, presumably, are interested in having good roads for the purpose of reaching the courthouse, schools, etc., for the purpose of paying taxes, or otherwise dealing with those agencies; and, whether the roads touch their property or not, to the extent which they may use them, wherever the point of commencing such use may begin, they enjoy the benefits as much as any other resident and taxpayer of the parish. If it be that their lands are such that roads cannot be built thereon, or if the .police jury in the exercise of a reasonable discretion does not see fit to construct same thereon, then that is a situation which they accepted and should have foreseen when voluntarily selecting the property for purchase. If only those to be directly benefited could be taxed for road building, then every one whose property was not touched by or rendered more accessible by the building of roads would, to that extent, have a similar complaint, in that the benefits were not uniform. The result would be to nullify the admittedly wise provisions for public road building.